Citation Nr: 0925533	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  02-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to 
November 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In November 2005 and May 2008, the Board remanded this case 
for additional development, and the case has been returned 
for further appellate review.

In his January 2002 substantive appeal, the Veteran requested 
that he be scheduled for a personal hearing with a Decision 
Review Officer.  This hearing was scheduled for February 
2002, and the Veteran was sent a letter in January 2002 
notifying him of the upcoming hearing.  The Veteran did not 
report for this hearing, and he has made no indication that 
he wishes to reschedule.  Therefore, his hearing request is 
deemed withdrawn.  

As noted in the previous remands, the issue of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, to include dysthymic disorder secondary to the 
Veteran's service-connected injuries, has not been addressed 
by the agency of original jurisdiction.  In a May 2009 
informal hearing presentation, the Veteran's representative 
requested that VA also consider the Veteran's claim of 
entitlement to service connection for dysthymia secondary to 
the helicopter crash that was cited as the basis for his PTSD 
claim.  Although the Veteran's current claim has previously 
been identified and developed as entitlement to service 
connection for PTSD, based on his description of his symptoms 
and the information submitted, the Board finds that his claim 
also reasonably encompasses his diagnosed dysthymia.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United States 
Court of Appeals for Veterans Claims found that a claim for 
benefits for one psychiatric disability also encompassed 
benefits based on other psychiatric diagnoses and should be 
considered by the Board to be within the scope of the filed 
claim).  Therefore, the issue on the title page has been 
modified and bifurcated to reflect the current disabilities 
addressed in the Veteran's claim.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include dysthymia, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran does not currently meet the diagnostic 
criteria for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353- 
56 (Apr. 30, 2008).)

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In reviewing the Veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the RO issued 
VCAA notices to the Veteran in April 2006 and June 2008, 
which informed him of the evidence generally needed to 
support a claim for service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim. The June 2008 letter also informed him 
of the evidence needed for the assignment of evaluations and 
effective dates for awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the RO did not provide notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision, such notice was provided to the Veteran 
over the course of the appeal.  In part, the claim was 
remanded by the Board in November 2005 and May 2005 in order 
to provide the Veteran with proper VCAA notice.  Moreover the 
RO readjudicated the claim most recently in a September 2008 
supplemental statement of the case after providing him with 
complete notice.  The only way that a procedural defect in 
the timing of the notification- i.e., of not giving the 
Veteran notice before the initial adjudication of his claim--
can be cured is to give him the notice later and readjudicate 
his claim thereafter.  This action has been taken in this 
case.  Thus, the Board concludes for the reasons noted below 
that, under the circumstances of this case, remanding the 
case to give the Veteran further notice would serve no useful 
purpose and that to decide the appeal now would not be 
prejudicial to him.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment 
records, and private medical records are of record and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2008).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).

Analysis

The Veteran contends that he is currently diagnosed with PTSD 
as a result of a helicopter crash that killed three crew 
members and left two survivors.  According to an October 2005 
statement from the Veteran's representative, the search for 
the crash lasted three days and the Veteran was assigned to 
take the personal effects of the dead crew members back to 
the main base.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychosis).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the preponderance of the evidence of record 
does not demonstrate that the Veteran currently suffers from 
PTSD.  The Veteran's service treatment records show no 
relevant complaints, findings, treatment, or diagnoses during 
his service.  His December 1991 Medical Evaluation Board 
discharge examination report shows that a clinical 
psychiatric evaluation was normal.

After his discharge, a private June 2000 psychosocial 
assessment diagnoses PTSD related to service-connected 
traumas and adjustment disorder with depressed mood secondary 
to physical disability.  The examiner's report notes that the 
Veteran complained of severe bouts of depression that he 
suffers on an intermittent basis.  It notes that the Veteran 
has difficulty with sleep patterns and that there are times 
when he has bouts of irritability, nightmares of various 
traumas that occurred to him while in the service, and 
feeling that he will not live a very long life.  Her report 
notes that a Self Assessment PTSD Questionnaire, Rahe Stress 
Scale, Beck Depression Inventory, Mississippi Scale, and Post 
Traumatic Stress Scale were used in this assessment, but she 
does not discuss the results of any of these tests and 
provides no supporting rationale for the PTSD diagnosis.  

The Board finds that October 2000 and July 2008 VA 
psychological examination reports, specifically finding the 
Veteran did not meet the criteria for a PTSD diagnosis, are 
more probative on the question of proper psychiatric 
diagnosis than the June 2000 private psychological 
evaluation.  In this regard, the Board finds both VA 
examiners' medical opinions against a PTSD diagnosis are more 
persuasive as the examiners indicate that the Veteran's 
records were reviewed in conjunction with the examinations.  
Moreover, the July 2008 VA examiner included a detailed 
analysis of all of the evidence of record, including the June 
2000 private examiner's favorable opinion.  Further, the VA 
examiners offered rational bases for their conclusions.  The 
July 2008 examiner specifically noted that the Veteran did 
not meet the full American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) criteria to support a diagnosis of PTSD.  

In contrast, a review of the June 2000 evaluation reveals no 
evidence that the examiner had access to the Veteran's 
service records or his claims file.  In general, psychiatric 
history is relevant to determining a psychiatric diagnosis, 
and the Board concludes that it is particularly relevant in 
this case where that history indicates other diagnosed 
disabilities.  Cf. 38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves- 
Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 1, 2008) 
(a medical opinion may not be discounted solely because the 
examiner did not review the claims file).  Moreover, the 
October 2000 and July 2008 examiners addressed the elements 
of a PTSD diagnosis and specifically stated why the Veteran 
did not meet the criteria for a diagnosis.  The June 2000 
examiner did not provide any rationale for the Veteran's 
diagnoses.  For these reasons, the Board assigns more 
probative value to the October 2000 and, in particular, the 
July 2008 examiners' findings and conclusions than it does to 
those of the June 2000 examiner.  Evans v. West, 12 Vet. App. 
22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S.Ct.1251 (2000) (it is not error for the 
Board to value one medical opinion over another, so long as a 
rationale for doing so is given).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for PTSD must be denied on this basis 
alone.

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

After a thorough review of the claims file the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of entitlement to service connection 
for an acquired psychiatric disability, to include dysthymia, 
can be reached.

As noted above, while the Veteran seeks service connection 
for PTSD, the evidence of record shows that he has been 
diagnosed with dysthymia and a depressive disorder in the 
October 2000 and July 2008 VA psychiatric examinations.  The 
October 2000 VA examiner diagnosed dysthymia and opined that 
it was the result of his discharge from service.  The July 
2008 VA examiner further stated that he agreed with the 
previous examiner's report in 2000.  Moreover, the Veteran's 
representative contends that his dysthymia may be secondary 
to his service-connected disabilities or his traumatic 
experiences in service.  In light of the 2000 VA examiner's 
opinion and the Veteran's representative's contentions, the 
Board finds that another psychiatric examination is necessary 
to provide an etiological opinion regarding the Veteran's 
diagnosed dysthymia.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical care providers (VA 
and non-VA) from whom he has received 
treatment for an acquired psychiatric 
disorder, to include dysthymia.  After 
obtaining any necessary release, VA 
should attempt to obtain records of any 
such treatment.

2.  The Veteran should be afforded a VA 
psychiatric examination to assess the 
nature and etiology of any current 
psychiatric disorder found to be present, 
to include dysthymia.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to review all pertinent records 
associated with the claims file.  Based 
on the medical findings and a review of 
the claims file, the examiner should 
indicate whether the Veteran currently 
has dysthymia or a depressive disorder 
that is causally or etiologically related 
to his service or any incident therein.  
The examiner should further opine whether 
it is at least as likely as not that the 
Veteran's acquired psychiatric disorder, 
to include dysthymia, is causally related 
to or aggravated by his service-connected 
disabilities.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions should 
be clearly set forth.  The report of the 
psychiatric examination should be 
associated with the Veteran's claims 
folder.  

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include 
dysthymia.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
LORI WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


